t c memo united_states tax_court anthony lacarter dorsey and annette laverne dorsey petitioners v commissioner of internal revenue respondent docket no filed date anthony lacarter dorsey and annette laverne dorsey pro_se natasha v chevalier for respondent memorandum opinion wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue to be decided is whether petitioners may exclude from gross_income a portion of payments that anthony lacarter dorsey petitioner received in his capacity as a junior reserve officers’ training corps jrotc instructor unless otherwise noted all section references are to the internal_revenue_code as amended some of the facts have been stipulated and are so found background petitioners are husband and wife at the time of the filing of the petition petitioners resided in arlington texas petitioner retired from the united_states army in and petitioner was not on active_duty for any part of during the dallas independent school district the school district employed petitioner as a jrotc instructor and petitioner received wages of dollar_figure from the school district discussion although petitioners concede that petitioner was not an active_duty member of the armed_forces during petitioners contend that jrotc instructors are active members of the armed_forces pursuant to army regulations junior reserve officers’ training corps program relying on irs publication armed forces’ tax guide publication petitioners contend that petitioner’s status as an active member of the armed_forces allows petitioners to exclude from gross_income allowances for subsistence housing and uniforms in the aggregate amount of dollar_figure in support of the exclusion petitioners testified at trial that the school district received payments from the 1ch of army regulations provides as follows equitable procedures military retirees employed as junior rotc instructors are members of the armed_forces not on active_duty federal government with respect to the school district’s employment of petitioner as a jrotc instructor and that petitioner received from the school district monthly statements itemizing the aforementioned allowances additionally petitioners testified that during respondent’s audit with respect to a prior tax_year an irs employee instructed them to exclude from gross_income allowances for subsistence housing and uniforms respondent contends that only active_duty members of the armed_forces are entitled to exclude the allowances in issue because petitioner was not an active_duty member of the armed_forces during respondent contends that petitioners are not entitled to exclude from gross_income allowances for subsistence housing and uniforms rather respondent contends that payments petitioner received with respect to his employment as a jrotc instructor constitute compensation from the school district for services rendered that must be included in petitioners’ gross_income for we first address petitioners’ reliance on publication the authoritative sources of federal tax law are statutes regulations and judicial decisions 114_tc_184 affd sub nom 293_f3d_1208 10th cir administrative guidance set forth in an informal irs publication is not an authoritative source of federal tax law and does not bind the government id taxpayers rely on such publications at their own peril id consequently we will not address petitioners’ contentions regarding publication with respect to the availability of the allowances in issue to jrotc instructors turning to the applicable statutes regulations and judicial decisions sec_61 provides that gross_income includes all income from whatever source derived except as otherwise provided sec_1_61-2 income_tax regs provides that subsistence allowances uniform allowances and other_amounts received as commutation of quarters are excluded from gross_income furthermore sec_134 provides that gross_income shall not include any qualified_military_benefit 2publication states that the publication covers the special tax situations of active members of the u s armed_forces and separately lists basic allowances for housing basic allowances for subsistence and uniform allowances as excluded items as discussed below however retired officers do not receive nontaxable allowances from the federal government with respect to their employment as jrotc instructors consequently we note that publication does not support petitioners’ contentions sec_134 certain military benefits a general_rule --gross income shall not include any qualified_military_benefit b qualified_military_benefit --for purposes of this section-- in general --the term qualified_military_benefit means any allowance or in-kind benefit other continued we must decide whether payments that petitioner received in his capacity as a jrotc instructor represent taxable compensation_for services rendered to the school district or are instead nontaxable allowances retired commissioned or noncommissioned officers may serve as instructors in jrotc units pursuant to the following provisions of u s c sec_2031 d instead of or in addition to detailing officers and noncommissioned officers on active_duty the secretary of the military department concerned may authorize qualified institutions to employ as administrators and instructors in the program retired officers and noncommissioned officers whose qualifications are approved by the secretary and the institution concerned and who request such employment subject_to the following a retired member so employed is entitled to receive the member’s retired or retainer pay without reduction by reason of any additional_amount paid to the member by the institution concerned in the case of payment of any such additional_amount by the institution concerned the secretary of the military department concerned shall pay to that institution the amount equal to one-half of the amount_paid to the continued than personal_use of a vehicle which-- a is received by any member or former member of the uniformed_services of the united_states or any dependent of such member by reason of such member’s status or service as a member of such uniformed_services and b was excludable from gross_income on date under any provision of law regulation or administrative practice which was in effect on such date other than a provision of this title retired member by the institution for any period up to a maximum of one-half of the difference between the member’s retired or retainer pay for that period and the active_duty pay and allowances which the member would have received for that period if on active_duty notwithstanding the limitation in the preceding sentence the secretary concerned may pay to the institution more than one-half of the additional_amount paid to the retired member by the institution if as determined by the secretary the institution is in an educationally and economically deprived area and the secretary determines that such action is in the national interest payments by the secretary concerned under this paragraph shall be made from funds appropriated for that purpose notwithstanding any other provision of law such a retired member is not while so employed considered to be on active_duty or inactive_duty_training for any purpose it has been held that no part of the amount received from a school district by a retired military officer for services as a jrotc instructor is excludable from gross_income as a housing or subsistence allowance 76_tc_668 affd without published opinion 673_f2d_1326 5th cir bynam v commissioner tcmemo_2001_142 tucker v commissioner tcmemo_1999_373 jrotc instructors are employed by the educational institutions in which they teach and not by the federal government u s c sec_2031 lyle v commissioner supra pincite bynam v commissioner supra tucker v commissioner supra accordingly a jrotc instructor receives income from the school as compensation_for services rendered and not by reason of that instructor’s status as a member or former member of the armed_forces lyle v commissioner supra pincite consequently we conclude that payments petitioner received with respect to his employment as a jrotc instructor constitute compensation_for services rendered to the school district petitioner’s status as a member or former member of the armed_forces therefore has no effect on the inclusion of such payments in gross_income as stated in lyle v commissioner supra pincite we think that congress never intended to pay any nontaxable ‘allowances’ to retired officers serving as junior rotc instructors the provisions of u s c sec_2031 do not authorize the federal government to pay nontaxable allowances to retired military personnel serving as jrotc instructors but merely provide a formula for computing the minimum additional_amount of compensation that such retired instructors may receive from the employing school and the maximum portion of such an additional_amount that will be reimbursed by the federal government lyle v commissioner supra pincite consequently monthly statements petitioner received from the school district itemizing allowances represented the amount of reimbursement available to the school district from the federal government pursuant to u s c sec_2031 rather than actual allowances excludable from petitioners’ gross_income for the foregoing reasons we conclude that petitioner received compensation from the school district and received no qualified_military_benefit for purposes of sec_134 with respect to his services as a jrotc instructor no portion of petitioner’s income from the school district is excludable from petitioners’ gross_income to reflect the foregoing decision will be entered for respondent 4we note that respondent if he permitted these allowances to be excluded from petitioners’ income for any prior tax_year would not be bound thereby to do the same for the year in suit see 60_tc_368 affd 519_f2d_1280 10th cir 58_tc_397 affd 481_f2d_812 10th cir leubert v commissioner tcmemo_1983_457
